                               IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:

          Carl S. Sidenstricker, Jr.,
                   Debtor

          v.

          FLAGSTAR BANK, FSB,                                 CASE NO. 1:19-bk-05165-HWV

          BANK OF AMERICA,

          And                                                          CHAPTER 13

          JACK ZAHAROPOULOS
          CHAPTER 13 TRUSTEE,
                 Respondents


   ORDER APPROVING SALE OF REAL PROPERTY MOTION TO SELL REAL ESTATE FREE AND
                   CLEAR PURSUANT TO 11 U.S.C. §363(b) and §363(f)

        The Motion of the Debtor, Carl Sidenstricker Jr., to Approve the Sale of Real Property Pursuant to 11
U.S.C. §363(b) and §363(f) and Approve Distribution of Proceeds ("Motion") having come this day before the
Court, and following Notice to creditors in the above case and an opportunity for a hearing thereon, and the
Court believing that the sale of the Real Property (as defined below) is in the best interests of the Debtor and her
estate, and that such sale is made in good faith, and that the consideration offered is fair and reasonable; it is
HEREBY ORDERED that:

       1. The Debtor, Carl S. Sidenstricker, Jr., is authorized to sell the Real Property located at and known as
841 Hershey Heights Road, Hanover, Pennsylvania 17331 (the "Real Property"), under the terms of and
pursuant to that certain Agreement between the Debtor as Seller, and Live Ready, LLC, as Buyer, (the
"Agreement") free and clear of all liens, mortgages and encumbrances of Respondents and as set forth in the
Motion. Such sale shall be to Buyers for the total consideration of $118,665.00 (the “Consideration”).

        2. All liens will attach to the proceeds in the order of their priority subject to the distribution set forth in
this Order. The secured liens against the Real Property are mortgages held by Flagstar Bank, FSB and Bank of
America and real property taxes owed to the York County Tax Claim Bureau and/or the local tax collector. All
secured claims will be paid pursuant to the terms of the approval letters provided by each of the secured lien
holders. Closing must occur by 8/18/21 and all lien creditors must provide final approval for closing documents
prior to closing or the lien(s) shall remain on the Real Property.

         3.     The distribution of the funds generated by the sale of the Real Property shall be as follows:

                a.      Payment to mortgage holder Flagstar Bank, FSB in the amount of $103,089.11;

                b.      Payment to Bank of America, N.A. in the amount of $4,793.00.

                                                        {01991232/1}




      Case 1:19-bk-05165-HWV             Doc 54 Filed 08/19/21 Entered 08/19/21 08:39:48                  Desc
                                         Main Document    Page 1 of 2
              c.      Any present and past due real estate taxes owed on the Property prorated to the date of
                      sale;

              d.      Any notarization or incidental filing or recording fees required to be paid by the Debtor
                      as Sellers;

              e.      Any costs associated with the preparation of the Deed or normal services with respect to
                      closing and realtor commission;

              f.      Attorney fees and cost reimbursements to CGA Law Firm, P.C. in the amount of
                      $1,500.00 for services in connection with this transaction within this Chapter 13 case,
                      plus reimbursement of court costs of $181.00.

              g.      Realty transfer tax to be paid as per the terms of the Agreement of Sale;

      4.      The sale is to a good faith purchaser and for fair market value within the meaning of 11 U.S.C.
§363(m) and In re Abbotts Dairies of Pennsylvania, Inc., 788 F.2d 142 (3rd Cir. 1986).

        5.      The Debtor is empowered and ordered to execute any and all documents necessary to effectuate
the sale of the Real Property.

      6.      Fed.R.Bankr. P Rule 6004(h) is not applicable, and the Real Property may be sold and purchased
promptly.

       7.      Upon payment of the appropriate fee, the Clerk's Office shall provide the Debtor with certified
copies of this Order, as are necessary to be recorded in the Office of the Recorder of Deeds of York County,
Pennsylvania.




                                                    {01991232/1}




      Case 1:19-bk-05165-HWV          Doc 54 Filed 08/19/21 Entered 08/19/21 08:39:48             Desc
                                      Main Document    Page 2 of 2
